UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6241


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

              v.

ROGER JUNIOR ARTHUR, JR., a/k/a Roger Arthur, Jr., a/k/a Busy, a/k/a Biz,

             Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, District Judge. (7:11-cr-00055-BO-1)


Submitted: July 27, 2017                                          Decided: July 31, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Roger Junior Arthur, Jr., Appellant Pro Se. Jennifer P. May-Parker, Assistant United
States Attorney, Timothy Severo, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roger Arthur, Jr., pled guilty to conspiracy to possess with intent to distribute a

quantity of heroin and possession with intent to distribute heroin, in violation of 21

U.S.C. § 841(a)(1) (2012), and was sentenced to 41 months’ imprisonment. On direct

appeal, this court affirmed the judgment. United States v. Arthur, 540 F. App’x 192 (4th

Cir. 2013) (No. 12-4435).    Arthur filed a second notice of appeal of the criminal

judgment. Because we have previously affirmed this criminal judgment, we dismiss the

appeal as duplicative and untimely. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                            DISMISSED




                                           2